NO. 07-05-0365-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   JULY 25, 2006
                          ______________________________

                             RAMON TORREZ, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

                NO. 2005-494,587; HON. LARRY B. LADD, PRESIDING
                       _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Ramon Torrez appeals his conviction by jury of failure to identify while a

fugitive from justice and his court-imposed sentence of 300 days in the Lubbock County

Jail. We will affirm the trial court’s judgment and grant counsel’s motion to withdraw.


       Appellant’s counsel has filed a brief stating that he has carefully reviewed the record

in this case and concludes there is no reversible error and that the appeal is frivolous. See

Anders v. California, 386 U.S. 738, 744-45 (1967). Counsel also has filed a motion to

withdraw as attorney for appellant and, by letter, has informed appellant of his right to file
a pro se brief. Johnson v. State, 885 S.W.2d 641, 646 (Tex.App.-Waco 1994, pet. ref'd).

By letter dated February 22, 2006, this court also notified appellant of his opportunity to

submit a response to the Anders brief and motion to withdraw filed by his counsel, granting

him until March 24, 2006 to do so. This court’s letter also reminded appellant to contact

his counsel if he needed to review any part of the appellate record to prepare a response.

Appellant has not filed a brief or other response.


         We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found

no such grounds. After reviewing the record before us and counsel’s brief, we agree with

counsel that the appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel’s motion to withdraw is granted and the trial court’s judgment

is affirmed.




                                           James T. Campbell
                                                Justice


Do not publish.




                                             2